99 F.3d 1129
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leonard DANIEL, Petitioner-Appellant,v.U.S. ATTORNEY'S OFFICE, Northern District of Georgia;  U.S.Drug Enforcement Administration, U.S. Departmentof Justice, Agent Andre Clark, Atlanta,Georgia, Respondents-Appellees.
No. 96-7059.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 17, 1996.Decided Oct. 25, 1996.

Leonard Daniel, Appellant Pro Se.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing as frivolous his 28 U.S.C. § 2241 (1994) petition.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Daniel v. United States Attorney's Office, No. CA-96-339-5-HC-BR (E.D.N.C. June 24, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED